EXHIBIT
A

 
Case: 1:17-cr-00611 Document #: 422 Filed: 05/20/19 Page 24 of 46 PagelD #:2315

—

PO RM PP NYO NB NO | F FF SF FO dU FSOdOSPFSermdmdhwMJKrX— OO -_
no BB WwW NYO Fe 3D Oo DB nN DW OD BR WHO DPB =

 

oOo. © oo NN o> ao oo Nh

 

 

24

MR. SCHMIEGE: Please.

THE COURT: Okay. That's?

THE CLERK: 23rd.

THE COURT: Okay. You can address that issue in your
reply. Hold off on anything about the procedural approval
because we'll wait on that until after you've had the hearing.

MR. SCHMIEGE: Okay.

THE COURT: Okay. That will give you plenty of
advance notice on whether --

MR. SALIB: Thank you, your Honor.

THE COURT: -- you're going to need to bring in other
witnesses. Okay.

All right. Couple other things.

MR. SCHMIEGE: Judge, I just have one more issue on
the wiretaps --

THE COURT: Yes, sir.

MR. SCHMIEGE: -- before we move on. One of our
aspects of the suppression is based upon the fact that the
affiant is under federal indictment. And I think we're
entitled to discovery as case discovery after what he's been
charged in in this building. I think it's Brady material, and
I think it will help us develop our argument concerning that.

THE COURT: Are you going to call him as a witness?

MR. SALIB: Absolutely not, because we don't think

they're entitled to a hearing on that issue, as we briefed.

 

 
Case: 1:17-cr-00611 Document #: 422 Filed: 05/20/19 Page 25 of 46 PagelD #:2316

oO TDN OO OLUReUOLULULDY

RM NR MR NM NY RE ease ee
nan FP Oo NO | 90D Oo DOD N DD OD BB WHO DMB =

 

25

THE COURT: Well, I'm going to have to decide. There
is briefing on that. I haven't decided it yet. But of course
you'd get Giglio on him, most of which is public, if -- if they
were going to call him. They're not. So I'll give you a
ruling on that eventually.

Couple other motions that were out there.

MR. SHOBAT: Judge, before we abandon that.

THE COURT: Yeah.

MR. SHOBAT: A number of the pleadings that were filed
in that case are under seal, at least supporting affidavits and
the supporting material. I'm referring to the Elizondo
criminal case. There's been a motion to suppress filed on
his --.by his attorney in that case. And then both his
submissions are under seal, as are the government's responses.

So the underlying support for their motions is under
seal, which would reveal sort of the conduct that was taken by
the officer with respect to his charges, which involve him
falsifying affidavits before a court to get authorization, you
know, for searches or arrest.

So, obviously, our allegation involves this very same
officer at the very same time submitting --

' THE COURT: Was it the very same time?
MR. SALIB: Absolutely not.
MR. SHOBAT: Very -- they overlap, Judge. There's

overlap because it was a sting operation by the government on

 

eee i

 
Case: 1:17-cr-00611 Document #: 422 Filed: 05/20/19 Page 26 of 46 PagelD #:2317

oO Oo NN OO oO BF WO DYNO =|

RO RO NO PO DR RO =~ se owe ee ee ll
oa FPF WO NOH FF 39D DO 7D nN OF OD FPR WD HPS =~ OO

 

 

 

26

that officer. And they're nearly contemporaneous is my
understanding. Now --

THE COURT: The representation by the government from
what I read was they were different time periods. Would --

MR. SALIB: That's correct, Judge. The time periods
are very different, and they're separated by a number of years,
not just number of months, for example. The last affidavit in
this case was signed in January of 2013.

The conduct that defendant has just been -- of
Mr. Elizondo that has just been superseded on started in July
of 2017 at the latest -- excuse me -- at the earliest, or --
and there's conduct that is alleged to have happened later but
not earlier.

And so to the extent that this investigation -- that
the investigation into Officer Elizondo was long-standing and
long-running, I can represent that it was not.

Again, there are filings that are under seal. I'm
not, you know, attorney on that case. I can go look into that
and represent back to the Court ex parte, if necessary. But,
you know, I'm not going to step into another district court's
pending case with pending proceedings and pending motions.

THE COURT: Well, you can step into it to this extent.
Check on -- with the assistants or agents in that case. You
can certainly look as a representative of the government --

MR. SALIB: For sure.

 

 
Case: 1:17-cr-00611 Document #: 422 Filed: 05/20/19 Page 27 of 46 PagelD #:2318

oO Oo OO NN ODO oO FR WO KN

NR NO DN NY NY RO Se Ee ee eee
an BP Oo NO FF DO OD NN DOD OT HR WHO PO =

 

 

27
.THE COURT: -- at sealed filings the government's made
and see if Mr. Elizondo's conduct in that case -- if there is

anything about any allegation that that conduct in that case
was predicated on previous bad conduct.

If his bad stuff was part of the sting, bad conduct
started and the first the government knew of it was 2017, they
have no information from informants or otherwise that he was
engaged in falsifying information before that date, that's
something you can learn from the filings and from discussions
with assistants in your office.

If, in fact, they have predication either through
informants or through other investigations they've done or
proffers with people that have talked in that case that
Elizondo has been a bad actor for a number of years, I need to
know that, these lawyers need to know that, and then I need to
factor that in to whether or not I allow discovery on Elizondo
and whether he is -- whether that forms a basis to question the
veracity of the affidavits used to support the wiretaps in this
case.

So you need to check on all those things.

MR. SALIB: Very well.

THE COURT: And you can prepare a report. Give you
30 days to prepare a report. To the extent you can file it
publicly, so be it. If you want to file it under seal but make

it accessible to the defense lawyers, you can do that. And if

 

 
Case: 1:17-cr-00611 Document #: 422 Filed: 05/20/19 Page 28 of 46 PagelD #:2319

olUmCODlUlUlCUODOUUCUCUNDLULC NDOT CP Oe DN

RO NO RO RO RD ROO Oe Oe Tee
a FPF Wo NYO - DD O&O DOD NN DD OD BP WO NYO |

 

28

you want to file it in camera, you can file it in camera and
I'll make a determination whether the defense lawyers need to
see it.

But I think Mr. Shobat raises a good point. And by
the time that case -- your case goes to trial, this all may be
a matter of public record because the Elizondo case may have
gone to trial by then. But who knows.

Okay. Anything else on wiretaps at this time? The
key issue is setting a hearing date. Anything else from
anyone?

(No response. )

THE COURT: Okay. Defendant Chatman. I know
Mr. Adams isn't here, but who is standing up for him?

MR. SCHMIEGE: I am, your Honor.

THE COURT: Okay. He filed a motion to dismiss the
indictment for violation of the commerce clause. He says that
the Four Corner Hustlers are a noneconomic intrastate street
gang that does not have a substantial effect on interstate
commerce and.that they are really more a matter ofa group of
people connected by geography but no formal structure and that
they have no --

To quote: "From the wiretap conversations, and
various state drug conviction" -- "drug and gun convictions, it
appears that [Four Corner Hustler] members [are] merely a

rag-tag group of people who grew up in the same neighborhood

 

 
